Citation Nr: 1757850	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as a result of asbestos exposure.

2.  Entitlement to service connection for a breathing condition, to include as a result of asbestos exposure.

3.  Entitlement to service connection for coronary artery disease, to include as a result of asbestos exposure.

4.  Entitlement to service connection for residuals of prostate cancer, to include as a result of asbestos exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA) and a November 2015 rating decision of the Columbia, South Carolina RO of VA. 

In June 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Documents have recently become associated with the Veteran's claims file indicating that he has been receiving disability benefits from the Social Security Administration (SSA) since 2013.  In addition, a Sleep Apnea Disability Benefits Questionnaire filed in July 2014 stated that the Veteran was receiving disability due to his heart condition.  Unfortunately, neither the SSA decision granting benefits nor the supporting medical documents upon which the decision was based are included with the claims file.  Where VA has notice that the Veteran is receiving disability benefits from the SSA and that records from that agency may be relevant, VA has a duty to acquire a copy of the both the decision granting Social Security disability benefits and the supporting medical documents on which the decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  These records are relevant as they involve at least one and possibly more disabilities which are the subject of this appeal, so a remand is necessary to obtain the records.  38 C.F.R. § 3.159 (c)(2) (2017). 

Further, with regard to the Veteran's residuals of prostate cancer claim, the Veteran reports that he has residuals of his post-service prostate cancer, to include symptoms of erectile dysfunction.  The Veteran contends that his prostate cancer was caused by his in-service asbestos exposure.  He testified at a Board hearing that he developed prostatitis approximately eight months after separation from service and then developed prostate cancer approximately 25 years later.  The Board finds that there is insufficient evidence to decide the case and a VA examination with an opinion is warranted.

In addition, the Veteran was afforded VA examinations in September 2010 for his coronary artery disease, obstructive sleep apnea, and breathing condition, but the examiner did not adequately address the service connection of the Veteran's sleep apnea and breathing condition.  For example, the examiner opined that the Veteran's sleep apnea was not related to asbestosis, but the Veteran was not found to have a diagnosis of asbestosis.  Further, the examiner did not clearly opine as to whether the Veteran had a breathing or pulmonary condition other than sleep apnea and asbestosis.   As such, the examination was not adequate.  The Board finds that a new VA examination is warranted to determine if such disabilities are etiologically related to the Veteran's active service and in-service asbestos exposure.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records. 

2.  Schedule the Veteran for a prostate examination.  The examiner should diagnose any current prostate disability and current residual(s) of prostate cancer, and provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed disability either began during the Veteran's military service or was caused by any incident of  service, to include his confirmed minimal asbestos exposure during service.  Why or why not? 

3.  Schedule the Veteran for a respiratory examination.  The examiner should diagnose any current breathing or respiratory disability, other than obstructive sleep apnea, and provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed disability either began during the Veteran's military service or was caused by any incident of  service, to include his confirmed minimal asbestos exposure during service.  Why or why not? 

Regarding the Veteran's obstructive sleep apnea, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's sleep apnea either began during the Veteran's military service or was caused by any incident of  service, to include his confirmed minimal asbestos exposure during service.  Why or why not? 

4.  Then readjudicate the appeal. If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




